Name: Commission Regulation (EEC) No 3555/91 of 29 November 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community
 Type: Regulation
 Subject Matter: fisheries;  technology and technical regulations;  Europe
 Date Published: nan

 Avis juridique important|31991R3555Commission Regulation (EEC) No 3555/91 of 29 November 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community Official Journal L 336 , 07/12/1991 P. 0019 - 0020 Finnish special edition: Chapter 4 Volume 4 P. 0025 Swedish special edition: Chapter 4 Volume 4 P. 0025 COMMISSION REGULATION (EEC) No 3555/91 of 29 November 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 4056/89 (2), Having regard to Commission Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community (3), as last amended by Regulation (EEC) No 3553/91 (4), and in particular Article 3 thereof, Whereas the Dutch authorities have requested that three vessels meeting the requirements laid down in Article 1 (2) of Regulation (EEC) No 55/87 be added to the list annexed to that Regulation; whereas the national authorities have provided all the information in support of the request required pursuant to Article 3 of Regulation (EEC) No 55/87; whereas the vessels added to the list annexed to Regulation (EEC) No 55/87 replace vessels which were deleted from the same list by Regulations (EEC) No 966/91 (5) and (EEC) No 2739/91 (6); whereas scrutiny of this information shows that the requirements of the Regulation are met; whereas the vessels in question should be added to the list, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 55/87 is amended as indicated in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 288, 11. 10. 1986, p. 1. (2) OJ No L 389, 30. 12. 1989, p. 75. (3) OJ No L 8, 10. 1. 1987, p. 1. (4) See page 15 of this Official Journal. (5) OJ No L 100, 20. 4. 1991, p. 17. (6) OJ No L 262, 19. 9. 1991, p. 7. ANNEX The following vessels are added to the list of Regulation (EEC) No 55/87: External identification Letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) THE NETHERLANDS UK 159 Michiel PFZK Urk 220 UK 181 Renate Urk 162 WL 27 Aurora Westdongeradeel 125